DETAILED ACTION
Claim(s) 1-7 are presented for examination based on the amendment filed 7/20/208.
Rejection(s) under 35 USC 112 for claim(s) 1-7 is withdrawn in view of PTAB decision.
Claim(s) 1-7 are allowed.
Allowable Subject Matter
The application is allowable for the reasons set forth on page 3-7 of the decision of the Patent Trial and Appeal Board (PTAB), which is hereby incorporated by reference. As noted therein, and as argued on page 13-17 of Appellant’s brief, the claimed invention is neither indefinite nor lacks written description and the PTAB agrees with the applicant. 
Support for claim 1 under 35 USC 101 can be found in specification [0082]-[0083].

Prior Art of Record
The Prior art reference Mazzagatti (US PGPUB No. 20100169384) discloses monitoring each simulated processing as simulated stream generation based on directives and sample stream (Mazzagatti: [0016]-[0017]) from Kstore, wherein directives contain configuration settings for the data simulator(s), constants for the data simulator, a list of changing fields, valid values and probabilities, and so on as described more fully below (Mazzagatti: [0018]). Data stream data is further directed to Kstore (see Fig.2b). As seen below in Fig.2b, output of simulated datastream is stored (160) and then loaded into data loader 164, K Engine 139 and Kstore 140 

    PNG
    media_image1.png
    456
    676
    media_image1.png
    Greyscale

However, none of the directives appear to specifically aimed at determine one or more performance metrics. Further there is no sorting/ranking based on performance metric leading to selection. The selection (e.g. routing a selected stream) is absolute based on directive done by K Engine (See Mazzagatti: [0031]). Therefore Mazzagatti also does not appear to teach sorting the first and second simulated processings based on a first performance metric to identify a simulated processing having a first rank; and selecting an operator graph configuration associated with the simulated processing having the first rank if the first performance metric for the simulated processing having the first rank is within a processing constraint.
The Prior art of reference ITO (US PGPUB No. 20100229178) discloses performing a first simulated processing of the stream-based computing application using a first simulation condition, the first simulation condition specifying a first operator graph configuration (ITO: Fig.3(a),4(a) where simulated processing is mapped to estimation – See Abstract [0017][0095]-[0097]); performing a second simulated processing of the stream-based computing application using a second simulation condition, the second simulation condition specifying a second operator graph configuration, the second simulation condition being distinct from the first simulation condition (ITO: Fig.3(b),4(b) where simulated processing is mapped to estimation – See Abstract [0017][0095]-[0097]); each simulated processing including inputting a stream of test tuples to the stream-based computing application (ITO: [0035]-[0037]), the stream-based computing application operating on one or more compute nodes (ITO: [0038]), each compute node having one or more computer processors and a memory to store one or more processing elements (ITO: [0039]-[0041]), each processing element having one or more stream operators (ITO: [0040] & Fig/4 where Processing element may be mapped to cores or threads); monitoring each simulated processing to determine one or more performance metrics (ITO: Fig.2 element 34, & 32). While ITO collects statistics (latency, flow rates, load etc.) to report to scheduler (Fig.2) and performs some some level of group generation (equivalent of various configuration) based on threshold (ITO: Fig.10 [0125]) does not teach explicitly teach sorting the first and second simulated processings based on a first performance metric to identify a simulated processing having a first rank; and selecting an operator graph configuration associated with the simulated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
---- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Monday, May 10, 2021